      Case 3:20-cv-00243-DPM Document 8 Filed 09/29/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                 PLAINTIFF

v.                      No. 3:20-cv-243-DPM

DEXTER PAYNE, Director, ADC;
KEITH WADDLE, Disciplinary Hearing
Officer, ADC; RAYMOND NAYLOR,
Disciplinary Hearing Administrator, ADC;
and JACKSON, Warden, ADC                                DEFENDANTS

                            JUDGMENT
     Everett's complaint is dismissed without prejudice.


                                                  v
                                 D.P. Marshall Jr.
                                 United States District Judge
